ON APPLICATION FOR' REHEARING
ODOM, J.
It is not disproved that the plaintiff in this case is totally, permanently disabled; but defendant proffered certain medical treatment to plaintiff which he refused, and defendant contends that it should not be required to pay compensation unless the treatment’ which is offered at its own expense fails to relieve the disability.
In the course of our former opinion we said:
“The surgeons sworn as witnesses in the case agree that the treatment suggested by Doctor Thomas Ragan and tendered to plaintiff would be beneficial and without danger to his life or health, but none of the doctors could say with certainty that such treatment would result in a cure.”
Counsel for defendant construe that to mean that we hold that the refusal of plaintiff to accept the treatment was unreasonable in view of the fact that physicians could not guarantee a cure.
We do not mean to so hold. Of course, physicians Will not guarantee a cure in any case. A reading of the decision will disclose that we did not base our holding on the ground, altogether that a cure was not guaranteed, for we said:
“Under any condition, the plaintiff, in order to receive the benefit of the treatment tendered by defendant, would have to undergo a serious treatment by which he would have to remain in a jacket or plaster of paris cast for from three to twelve months and that at best the treatment would be an experiment.”
The treatment suggested by defendant's physicians was to place the body in a plaster cast where it would have to remain for quite a long time.
Doctor Thomas Ragan, the physician who was selected by defendant to administer the treatment, said that while he would not guarantee a cure, yet
“I believe that the man would be well within a year.”
And he was asked:
“Doctor, would you advise putting this man in a plaster of paris cast?”
And he said:
“I think I would try it. I am not a dogmatic about that, but I think it would be helpful, and it would be all right to try it.”
And he again says:
“I think something has been lost in not having tried it at an earlier date, but I think I would try it—I think with immobility he would not suffer pain when you got a stable condition, and I would try it.”
And he was asked:
“Now, that is about the most that you could promise about that?”
And he said:
“Well, I do not know anything better to do just now.”
We fail to find in Doctor Ragan’s testimony that he holds out more than a slight *378ray of hope to plaintiff as a result of the treatment which he offers. In the final analysis he does not even venture an opinion that it will result beneficially. He says, in fact, that the treatment would do no harm; and he would try it, for he knows of nothing else to suggest. Doctor Ragan is the physician selected by defendant to administer the treatment.
Therefore, plaintiff, is confronted with the prospect of having his body lying in a state of immobility for a period of at least twelve months, according to this physician, with little trouble of being benefited.
Doctor A. P. Crain, another physician, said:
“I feel reasonably sure, without being positive, that the man would be materially benefited, if not cured.”
And it would take from six to twelve months.
In view of the fact that plaintiff would be subject to great inconvenience and, we feel reasonably sure, discomfort by the treatment, we cannot say that his refusal to accept it is unreasonable, especially in view of the fact that the physicians hold out so little hope of recovery.
It must be borne in mind that our statute provides that in case of injury the employee is entitled to compensation and does not make the payment thereof dependent upon the acceptance by the plaintiff of an operation or medical treatment proffered by the defendant. The statute requires the employer to furnish medical or surgical aid to the amount of $250.00, but it does not require the injured employee to accept it.
However, if continued disability is caused by the unreasonable refusal to accept medical or surgical aid when unaccompanied by danger to life or health or physical discomfort or great inconvenience, it may well be said that he should forego compensation.
But in this case, where the employee would be subjected to discomfort and great inconvenience of having his. body incased for a period of from six months to one year and of having to remain immobile all that time and with but slight hope held out for improvement or recovery, we cannot say that his refusal is unreasonable.
Every phase of cases of this kind has been discussed by the courts in this country and in England. It is needless to cite the cases here, but see: Bronson vs. Harris Ice Cream Co., 150 La. 455, 90 South. 759, and the authorities there cited.
Rehearing refused.